El Juez Asociado Sb. Wolf,
emitió la opinión del tribunal.
El día 6 de junio de 1921 Manuel Ealú y Benitez otorgó una escritura formal en la cual adoptó como hijos suyos a los peticionarios en este recurso de' certiorari. El docu-mento no fue presentado para su aprobación a ninguna corte durante la vida de Manuel Ealú, quien falleció en el mes de noviembre de 1923.
El 17 de diciembre de 1923 dichos peticionarios presen-taron una moción a la Corte de Distrito de San Juan, Primer Distrito, interesando la aprobación de la corte de la re-ferida escritura de adopción de junio 6 de 1921. En 19 de diciembre de 1923 dicha corte se negó a aprobar la expre-sada escritura.
Alegan los peticionarios que ellos han iniciado procedi-mientos que afectan a la propiedad del difunto y que por ello habían recurrido a este remedio extraordinario. Cree-mos que esta es una razón suficiente para invocar la ju-risdicción original de esta corte a fin de revisar los proce-dimientos de la Corte inferior.
El artículo 209 del Código Civil prescribe lo siguiente:
“Art. 209. La adopción se verificará por escritura pública, ex-presando en ella las condiciones con que se baya beebo, y se ins-cribirá en el Registro Civil correspondiente, después de haberla aprobado el tribunal de distrito.”
La teoría de la corte era que después del fallecimiento del pretendido adoptante no existe ninguna posibilidad para hacer una investigación de su verdadera voluntad e in-tención. La corte fué también de opinión de que el alegado adoptante era la única persona que podía invocar la juris-dicción y aprobación de la corte; que pudo haber habido un abandono de tal intención. La Corte asimismo resolvió que tenía jurisdicción no sólo sobre las personas adoptadas sino también sobre el alegado adoptante.
*938Convenimos enteramente con la corte inferior en que la aprobación a que se refiere el artículo 209 no es una función meramente ministerial sino que envuelve el ejercicio de la acción o discreción judicial. No podemos convenir, sin embargo, en que la muerte del alegado adoptante hace imposi-ble el ejercicio de la acción o investigación judicial.
En este caso el pretendido adoptante era un viejo de 78 años de edad. Fácilmente puede verse que a esa avan-zada edad la corte podría desear investigar si la alegada escritura era un verdadero reflejo de la voluntad del adop-tante y que no había habido fraude o influencia indebida puestos en práctica. Tal investigación resulta más difícil por razón de la muerte, pero no es una cosa imposible. El Código Civil Español ni siquiera tuvo tanto en cuenta. El artículo 178 del referido Código prescribe lo siguiente:
“Artículo 178. La adopción se verificará con autorización judicial, debiendo constar necesariamente el consentimiento del adoptado, si es mayor de edad, si es menor, el de las personas que- debieran darlo para su casamiento; y si está incapacitado, el dé su tutor. Se oirá sobre el asunto al Ministerio fiscal, y el juez, previas las dili-gencias que estime necesarias, aprobará la adopción, si está ajus-tada a la ley y la cree conveniente al adoptado.”
La Legislatura española consideraba solamente el inte-rés de los hijos adoptados. No sabemos qué fue lo que im-pulsó a la Legislatura portorriqueña a hacer un cambio. El artículo 211 de nuestro Código Civil contiene esta dis-posición :
“Artículo 211. Se prohíbe la adopción a los que tengan hijos legítimos o legitimados, y a los tutores respecto de sus pupilos, mientras no hayan rendido las cuentas de la tutela.”
Ahora bien, puede ser que este sea un caso de “expres-sio unius” y que la corte voluntariamente no deba hacer ninguna otra investigación. No es necesario que conside-remos esa cuestión. Sin embargo, ciertamente que nada de *939lo contenido en el artícnlo 211 se excluye de la investiga-ción debido a' la muerte del alegado adoptante.
Como sugieren los peticionarios la corte inferior tiene amplios medios de investigación y puede, de ser necesario, obtener la ayuda del fiscal. •
La buena fe siempre se presume. Aquí Manuel Falú d'ió expresión a su voluntad e intención en una escritura so-lemne y esto fue prima facie una Completa expresión. Era una adopción iniciada sujeta a la aprobación, de la corte. La corte actúa como parens patria en favor de .los hijos. Hará todo lo necesario para proteger su derecho a falta de fraude o algo semejante. Sin embargo, en cuanto al adop-tante existe un acto terminado y una legitimación completa de los hijos. Nada encontramos en la ley en oposición a esto y no vemos ninguna razón para sostener lo contrario.
Las personas cuya adopción se propuso son partes en la escritura de adopción. Si son menores de edad no pue-den consentir por sí, pero la corte puede consentir por ellas sujetas, al llegar a su mayor edad, al derecho de repudiación especificado en el artículo 210 del Código Civil. Como los peticionarios tenían derechos incoados por virtud de las es-crituras, . tenían el derecho, según sostenemos, a pedir su consumación.
En cuanto a la jurisdicción. La petición es verdad que demuestra que todos los hijos con excepción de uno son adul-tos y residentes de Río Piedras. El último es un menor la madre del cual reside en San Juan, y es de presumirse que el hijo también. Por tanto la corte tenía jurisdicción sobre el hijo menor de edad y siendo los demás adultos podían someterse. Véase por analogía si es que no tiene aplica-ción directamente el caso de González v. Benítez, 27 D. P. R. 394, resuelto por la Corte Suprema de los Estados Unidos 261 U. S. 102.
La resolución apelada debe anularse y devolverse el caso *940para ulteriores procedimientos que no sean incompatibles con esta opinión.

Anulada la resolución apelada y devuelto el caso para ulteriores procedimientos.

Jueces concurrentes: Srcs. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.